DETAILED ACTION
This Office Action is in response to Application filed June 21, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Species 7 drawn to the embodiment shown in Figs. 26B and 27B of current application and Subspecies B drawn to the embodiment recited in claim 4, claims 1, 2, 4-10 and 12-20, in the reply filed on September 23, 2022 is acknowledged.  The Examiner notes that claim 11 reciting “a first conductive layer” on line 7 where “the second gate structure include no layer made of the second conductive material below the ferroelectric material layer” recited on lines 26-27 is not directed to the elected embodiment shown in Figs. 26B and 27B of current application, because (a) the elected embodiment shown in Figs. 26B and 27B of current application does not include a first conductive layer 115 that is found in other nonelected embodiments, and (b) the second conductive material appears to be directed to the material of the first conductive layer material 115 or the work function adjustment metal layer material 110 shown on the right hand side of Fig. 20A of current application, both of which are present below the ferroelectric material layer 120 on the left hand side of Fig. 20A of current application.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:
 On line 1 of claim 3, “he semiconductor” should be replaced with “The semiconductor”.
On line 26 of claim 11, “include” should be replaced with “includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “the lower gate conductive layer” recited on line 18 refers to, because (a) Applicants do not claim “a lower gate conductive layer” before claiming “the lower gate conductive layer”, and thus the limitation “the lower gate conductive layer” lacks the antecedent basis, (b) it appears that “the lower gate conductive layer” may refer to the first conductive layer 115 surrounded by the work function adjustment material layer 110 in, for example, the nonelected embodiment shown in Fig. 20B or Fig. 26A of current application, and (c) however, the elected embodiment shown in Figs. 26B and 27B of current application does not include the first conductive layer or the lower gate conductive layer.
(2) Also regarding claim 1, it is not clear whether claim 1 is directed to Applicants’ elected embodiment shown in Figs. 26B and 27B of current application, because as discussed above, the elected embodiment shown in Figs. 26B and 27B of current application includes the work function adjustment material layer 110 recited on line 7, but does not include “the lower gate conductive layer” recited on line 18, which is a part of other semiconductor devices drawn to the nonelected species.
(3) Further regarding claim 1, it is not clear what the limitation “the WFM layer fully fills a space defined by the gate dielectric layer and the horizontal portion of the ferroelectric material layer” recited on lines 19-20 suggests when “the ferroelectric material layer fully covers and is in direct contact with an uppermost portion … of … the lower gate conductive layer as recited on lines 16-18, because (a) these two limitations appear to be contradictory to each other since the limitation recited on lines 16-18 suggests that there is the lower gate conductive layer below the ferroelectric material layer, while the limitation recited on lines 19-20 suggests that there should be no layers under the horizontal portion of the ferroelectric material layer other than the WFM layer and the gate dielectric layer, and (b) in other words, when there is the lower gate conductive layer, the WFM layer cannot fully fill “a space defined by the gate dielectric layer and the horizontal portion of the ferroelectric material layer” since the lower gate conductive layer also fills a portion of the space defined by the gate dielectric layer and the horizontal portion of the ferroelectric material layer.
Claims 2, 4-10 and 12-16 depend on claim 1, and therefore, claims 2, 4-10 and 12-16 are also indefinite.
(4) Regarding claim 5, it is not clear whether “a second conductive layer” recited on line 4 suggests that there is a first conductive layer that is not claimed or it is not clear whether “the lower gate conductive layer” recited on line 18 of claim 1 is the first conductive layer, because (a) in the former case, it is not clear where the first conductive layer is disposed, and it is not clear whether the unclaimed first conductive layer is also disposed in the upper conductive layer, and (b) in the latter case, when “the lower gate conductive layer” is a first conductive layer, claim 1 would be directed to an embodiment that Applicants did not elect as discussed above.  Claims 6 and 7 depend on claim 5, and therefore, claims 6 and 7 are also indefinite.
(5) Regarding claim 12, it is not clear whether claim 12 should depend on claim 11, which would suggest that claim 12 should also be withdrawn just as claim 11 is withdrawn as discussed above, because (a) claim 12 recites “the second FET” on line 2 which lacks the antecedent basis when claim 12 depends on claim 1 that does not recite “a second FET”, (b) claim 12 recites “a fifth conductive layer” on line 2 when claim 1 only recites “an upper conductive layer” on line 10 of claim 1 and “the lower gate conductive layer” on line 18 of claim 1, (c) claim 12 recites “the third conductive layer” on line 3 which lacks the antecedent basis when claim 12 depends on claim 1 that does not recite “a third conductive layer”, (d) claim 12 recites “the first conductive layer” on line 4 which lacks the antecedent basis when claim 12 depends on claim 1 that does not recite “a first conductive layer”, (e) claim 12 recites “the first gate structure” on line 4 which lacks the antecedent basis when claim 12 depends on claim 1 that does not recite “a first gate structure”, and (f) claim 12 recites “the second gate structure” on line 5 which lacks the antecedent basis when claim 12 depends on claim 1 that does not recite “a second gate structure”.  Claims 13-16 depend on claim 12, and therefore, claims 13-16 are also indefinite.
(6) Regarding claim 14, it is not clear what “the fourth conductive layer” recited on line 2 refers to, because (a) claim 14 depends on claim 12, which in turn depends on claim 1 as currently presented, and (b) claim 1 or 12 does not recite “a fourth conductive layer”, and therefore, the limitation “the fourth conductive layer” lacks the antecedent basis.  Claim 15 depends on claim 14, and therefore, claim 15 is also indefinite.
(7) Regarding claim 15, it is not clear whether “the upper conductive layer” recited on line 1 refers to “an upper conductive layer” recited on line 10 of claim 1 or “an upper conductive layer” recited on line 4 of claim 14, because (a) claim 15 depends on claim 14, which depends on claim 12, which in turn depends on claim 1 as currently presented, and (b) therefore, there are two limitations of “an upper conductive layer”.
(8) Regarding claim 16, it is not clear what “the second gate cap” recited on line 1 refers to, because (a) claim 16 depends on claim 12, which in turn depends on claim 1 as currently presented, and (b) claim 1 or 12 does not recite “a second gate cap”, and therefore, the limitation “the second gate cap” lacks the antecedent basis.

Allowable Subject Matter
Claims 17-20 are allowed, because Ando et al. (US 10,050,143) do not disclose at least the limitation “the ferroelectric material layer fully covers and is in direct contact with an uppermost portion of the gate dielectric layer, which is a farthest part of the gate dielectric layer in a direction away from the substrate, and the lower conductive gate layer” recited in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson (US 5,580,814)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571)270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        October 20, 2022